COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-030-CV
 
IN RE E.Z. FLOORS, A DIVISION OF       
           
           
           
           
RELATOR
E.Z. CERAMICS, INC.
 
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION(1)
------------
We have considered relator's "Motion
To Dismiss Petition For Writ of Mandamus." It is the court's opinion that
the motion should be granted; therefore, we dismiss this original proceeding.
Relator shall pay all costs of this
original proceeding, for which let execution issue.
 
                                                                       
PER CURIAM
 
PANEL B: HOLMAN, GARDNER, and WALKER, JJ.
 
[DELIVERED MARCH 7, 2003]

1. See Tex. R. App. P. 47.4.